         Case 4:19-cv-05836-JSW Document 92 Filed 09/03/20 Page 1 of 2




 1 KING, HOLMES, PATERNO & SORIANO, LLP
   HOWARD E. KING, ESQ., STATE BAR NO. 77012
 2 HKING@KHPSLAW.COM
   TOR R. BRAHAM, ESQ., STATE BAR NO. 108234
 3 TBRAHAM@KHPSLAW.COM
   JOHN G. SNOW, ESQ., STATE BAR NO. 280790
 4 JSNOW@KHPSLAW.COM
   1900 AVENUE OF THE STARS, TWENTY-FIFTH FLOOR
 5 LOS ANGELES, CALIFORNIA 90067-4506
   TELEPHONE: (310) 282-8989
 6 FACSIMILE: (310) 282-8903

 7 Attorneys for Plaintiffs MARC CHAN, LEI LI,
   STRONG WEALTH LIMITED and PACIFIC
 8 SMILE LIMITED

 9
10                                       UNITED STATES DISTRICT COURT
11                                      NORTHERN DISTRICT OF CALIFORNIA
12                                             OAKLAND DIVISION
13

14 MARC CHAN, an individual; LEI LI, an                 CASE NO. 4:19-CV-05836 JSW
   individual; STRONG WEALTH LIMITED, a
15 British Virgin Islands Company; PACIFIC              Hon. Jeffrey S. White, Ctrm 5
   SMILE LIMITED, a British Virgin Islands
16 Company,                                             NOTICE OF VOLUNTARY DISMISSAL
                                                        AS TO DEFENDANTS HUATAI UNITED
17                        Plaintiffs,                   SECURITIES COMPANY LIMITED,
                                                        BEIJING HUATAI NEW INDUSTRY
18             vs.                                      GROWTH INVESTMENT FUND,
                                                        SHENZHEN HUATAI RUILIN EQUITY
19 ARCSOFT, INC., a California Corporation;             INVESTMENT FUND PARTNERSHIP.
   ARCSOFT CORPORATION LIMITED, a                       ONLY, WITHOUT PREJUDICE,
20 China Corporation; MICHAEL DENG, an                  PURSUANT TO FEDERAL RULE OF
   individual; DANIEL MACKEIGAN, an                     CIVIL PROCEDURE 41(a)(1)(A)
21 individual; TIMOTHY LIN, an individual;
   HUATAI UNITED SECURITIES
22 COMPANY LIMITED, a China Corporation;
   BEIJING HUATAI NEW INDUSTRY
23 GROWTH INVESTMENT FUND, a China
   Limited Partnership; SHENZHEN HUATAI
24 RUILIN EQUITY INVESTMENT FUND
   PARTNERSHIP, a China Limited Partnership;
25 and DOES 1-XX,

26                        Defendants.

27

28
     5442.060/1610278.1                                                Case No. 4:19-CV-05836 JSW
                     NOTICE OF VOLUNTARY DISMISSAL AS TO HUATAI DEFENDANTS, WITHOUT PREJUDICE
         Case 4:19-cv-05836-JSW Document 92 Filed 09/03/20 Page 2 of 2




 1             TO THE CLERK OF THE COURT AND TO ALL PARTIES AND THEIR

 2 ATTORNEYS OF RECORD:

 3             PLEASE TAKE NOTICE that Plaintiffs hereby voluntarily dismiss Defendants Huatai

 4 United Securities Company Limited, Beijing Huatai New Industry Growth Investment Fund, and

 5 Shenzhen Huatai Ruilin Equity Investment Fund Partnership (collectively, “Huatai Defendants”)

 6 from this action without prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). See

 7 Pedrina v. Chun, 987 F.2d 608, 609 (9th Cir. 1993) (holding that Rule 41(a)(1)(A)(i) “allows a

 8 plaintiff to dismiss without a court order” fewer than all of the named defendants); Wilson v. City of

 9 San Jose, 111 F.3d 688, 692 (9th Cir. 1997) (“The filing of a notice of voluntary dismissal with the
10 court automatically terminates the action as to the defendants who are the subjects of the notice.”).

11 Dismissal is appropriate pursuant to Rule 41(a)(1)(A)(i) because the Huatai Defendants have not

12 yet filed an answer or motion for summary judgment. See Pedrina, 987 F.2d at 609.

13             Plaintiffs maintain that the First Amended Complaint has been properly served upon the

14 Huatai Defendants through the Hague Convention. However, the People’s Republic of China has

15 not returned a certificate of service and Plaintiffs anticipate substantial motion practice would be

16 necessary to resolve the issue of service. To avoid further delay and costs to this litigation, Plaintiffs

17 voluntarily dismiss the Huatai Defendants at this time, notwithstanding Plaintiffs’ position that there

18 is substantial evidence the Huatai Defendants participated in and induced the other defendants’

19 efforts to withhold critically important information from Plaintiffs necessary for Plaintiffs to make

20 an informed decision on the buyout. Following discovery in this case, Plaintiffs reserve the right to

21 make a motion to amend to add allegations and claims against the Huatai Defendants.

22

23 DATED:                 September 3, 2020      KING, HOLMES, PATERNO & SORIANO, LLP

24

25                                               By:          /s/ Howard E. King
26                                                                      HOWARD E. KING
                                                 Attorneys for Plaintiffs MARC CHAN, LEI LI,
27                                               STRONG WEALTH LIMITED and PACIFIC SMILE
                                                 LIMITED
28
     5442.060/1610278.1                                 1             Case No. 4:19-CV-05836 JSW
                    NOTICE OF VOLUNTARY DISMISSAL AS TO HUATAI DEFENDANTS, WITHOUT PREJUDICE
